         Case 1:19-cv-00198-VSB Document 36 Filed 08/08/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

K AND J FASHION CO. LTD,
                        Plaintiff,                        Civil Action No. 19-CV-198 (VSB)



                        v.                                         JOINT LETTER



FRAGMENTS HOLDING LLC,
                        Defendant.



Plaintiff K AND J FASHION CO. LTD. (the “Plaintiff”) and Defendant FRAGMENTS
HOLDING LLC (the “Defendant”) through their undersigned counsels submit this joint letter
requesting a forty-five (45) day adjournment of the discovery schedule. Counsel for both parties
have met and conferred and believe that additional time is needed for the parties to schedule and
complete depositions, including the Plaintiff’s witnesses who are located in China and
Defendant’s witnesses. This is the first request for an extension of the discovery schedule.




Dated: August 8, 2019                                Dated: August 8, 2019


/s/ Sanghoon Shon                                    /s/ Jared H. Louzon
Sanghoon Shon, Esq.                                  Jared H. Louzon, Esq.
Wong, Wong & Associates, P.C.                        Lazarus & Lazarus, P.C.
Attorneys for Plaintiff                              Attorneys for Defendant
150 Broadway, Suite 1588                             240 Madison Avenue
New York, N.Y. 10038                                 New York, N.Y. 10016
